                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION

CIVIL ACTION NO. 1:19-CV-00209 (WOB-SKB)

LAYNE RICE,                                              PLAINTIFF,

VS.                   MEMORANDUM OPINION AND ORDER

CITY OF CINCINNATI.                                      DEFENDANT.

      This is an employment dispute brought under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq., 42 U.S.C.

§ 1981A, 42 U.S.C. § 1981, and Ohio Revised Code § 4112.99 by an

African American male who alleges that he was disparately impacted

by the City of Cincinnati’s (“the City”) felon disqualification

policy and retaliated against when the City did not hire him

following several complaints about the City’s policy. (Doc. 1).

      Before the Court are three motions. First, the City filed a

motion for summary judgment. (Doc. 23). Second, Layne Rice filed

a cross-motion for summary judgment. (Doc. 24). Third, Rice filed

a motion to re-open discovery. (Doc. 27).

      The Court has carefully reviewed this matter and concludes

that oral argument is unnecessary. The issues being ripe, the Court

now issues the following Memorandum Opinion and Order.




                                  1
                          Factual and Procedural Background

  A. Introduction

     The following facts are not disputed. Rice is a forty-two-

year-old African American who sought to become a firefighter. (Doc.

18 at 11:16-19, 51:4-5).

     Rice first applied to the Cincinnati Fire Department (“CFD”)

in 1999, around the age of twenty-one. (Id. at 34:17-19). Despite

passing all portions of the exam, Rice was not hired as a fire

recruit in this class. (Id. at 35:9-12).

     This led Rice to Cincinnati State Community and Technical

College in 2003, where he eventually earned his Ohio Department of

Public Safety certifications for Volunteer Firefighter, Level I

Firefighter, Level II Firefighter, and Basic EMT. (Id. at 8:12-

9:1); see also (Doc. 18-1).

     Shortly after obtaining his certifications, Rice was charged

with Aggravated Trafficking in Drugs for possessing marijuana and

cocaine in December 2004, a felony offense under Ohio Revised Code

§ 2925.03. (Doc. 18 at 28:10-15). Rice pled guilty to both counts

in September 2005, and he was imprisoned for eighteen months. (Id.

at 29:19-30:14).

     Rice   went   back    to   Cincinnati   State   and   completed   his

Associate’s Degree in Fire Service Technology in 2012. (Id. at

8:9-11). Then, he submitted applications to the Springdale Fire




                                    2
Department, Columbus Fire Department, and, most pertinent, the CFD

in 2012, 2015, and 2018. (Id. at 23:20-24:15).

  B. CFD Fire Recruiter Hiring Process

       The process to become a firefighter in Ohio is lengthy and

competitive. (Doc. 21 at 11:19-24). The process begins when the

CFD posts a public notice soliciting applications. (Id. at 15:13-

15). The application period remains open for approximately three

months. (Doc. 20 at 15:21-23). Applicants must fill out a forty-

four-page Personal History Questionnaire (“PHQ”), detailing, among

many   other   things,   the   applicant’s   criminal   record   and   drug

history. (Doc. 21 at 16:5-10).

       After this initial documentation is submitted, applicants

take a written examination. (Id. at 15:13-16:4). Those applicants

that pass then proceed to a physical agility test. (Id.) If

applicants are also successful with the physical test, then they

must also undergo an oral examination. (Id.) Once the applicant

passes all three exams, they are awarded a test score and placed

on an eligibility list. (Id. at 16:5-8).

       The eligibility list is sent to the Civil Service Commission

(“CSC”) for approval only after the candidate passes all three

examinations. (Doc. 21 at 16). Concurrent with the CSC’s approval

process, CFD staff also review each applicant’s PHQ to determine

whether there is anything that would disqualify them under state

law or city policy. (Doc. 19 at 16-17).


                                    3
     If candidates are disqualified, then they are sent a pre-

appeal   notice,    detailing    the    reason.   (Id.)   This   allows   the

candidate   to     challenge    their   disqualification    with   the    CFD

directly. (Id.) But even if the applicant is unsuccessful with

their pre-appeal, they are given a formal appeal before the CSC

pursuant to Civil Service Rule 07, Section 3. (Id.)

     Assuming the candidate is successful with their formal appeal

to the CSC (or if the CSC approves the candidate without issue),

then the top 25% of candidates are referred first to Fire Chief

Roy Winston for initial consideration. (Doc. 21 at 16:21-23). Chief

Winston is vested with final hiring authority. (Id. at 18:15-

19:1). At this stage, Chief Winston may only consider those

applicants in the top 25%. (Id. at 17:10-15).

     Recruiters compile the applicants’ information and send it to

the Assistant Chief of Human Resources for further screening. (Id.

at 17:16-20). The Assistant Chief of HR then provides Chief Winston

with a condensed version of applicants’ information, including a

pros and cons list known as “thumbnails.” (Id. at 17:18-18:5). A

candidate’s criminal history is also considered at this point.

(Id. 19:23-20:1).

     After the initial applicants are considered, a larger group

of approximately 200 people are compiled for Chief Winston to

consider. (Id. at 21:1-2). While there is no mathematical formula

to determine which candidates to hire, Chief Winston bases his


                                        4
decision broadly on the candidates’ skills, likelihood of passing

EMT certifications, his desire for diversity, and his assessment

of their trustworthiness to determine if a candidate’s weaknesses

will leave the CFD vulnerable. (Id. at 24:1-6).

  C. Rice’s 2012, 2015, and 2018 Employment Applications to the
     CFD

     Rice was not hired in 2012 because he did not pass the

physical agility test. (Doc. 24-1 at ¶ 17). He applied again in

2015 and passed all three portions. (Id. at ¶ 21). Rice received

a rank of 429th out of 703 candidates, with a score of 81.61. (Doc.

18-5). This placed Rice in the top 61% of candidates to pass the

examinations. (Id.) Rice included letters of recommendation, prior

certifications,       and    a    copy    of    his   college     degree    in     his

application. (Doc. 24-1 at ¶ 20). He also disclosed his 2005 drug

conviction in his PHQ. (Id. at ¶ 19).

     On August 4, 2017, after the CFD reviewed Rice’s PHQ revealing

his felony conviction, Erica Burks (the City’s Human Resources

supervisor)    sent    Rice      a     letter    stating    “[a]s   a     result   of

information    gathered      during      the    review,    your   eligibility      for

appointment to the position of Fire Recruit with the Cincinnati

Fire Department has been terminated.” (Doc. 19-2 at 1). The letter

explained     that    Rice       was     disqualified      “based    on     criteria

established by the” CSC for his felony conviction. (Id.)




                                           5
      On August 9, 2017, Rice filed a charge with the EEOC, alleging

that his disqualification under the City’s felon disqualification

policy was racial discrimination. (Doc. 19-9).

      On August 15, 2017, Rice was invited to participate in the

CFD’s pre-appeal. (Doc. 20 at 34:19-22). Rice agreed to participate

in person with Burks and Lieutenant Harold Wright. (Id. at 34:23-

35:6). Rice opined the rehabilitation standard set forth in Ohio

Revised Code § 737.081(E) as a reason his disqualification was

unlawful.1 (Doc. 24-1 at ¶ 25). Nevertheless, Burks and Wright

reaffirmed their decision and informed Rice he had to proceed to

the CSC for his formal appeal. (Doc. 20 at 35:14-19).

      On October 5, 2017, the CSC heard Rice’s appeal concerning

his   felony   disqualification.      (Doc.    18   at   43:11-14).    The   CSC

unanimously approved Rice’s request to remain on the eligible list.

(Doc. 24-8 at 4). The CSC’s findings were sent to Rice in a letter,

explaining that his appeal was approved and the “next step in the

process will be the FBI/BCI Background Check.” (Doc. 24-9).



1 ORC § 737.081 was promulgated in 2003. ORC § 737.081(C)(1)(a) provides that a
person with a felony is not permitted to be appointed as a permanent, full-time
freighter or volunteer firefighter.
      However, ORC § 737.081(C)(2) provides that “an appointing authority may
appoint or employ a person as a permanent, full-time paid firefighter or a
volunteer firefighter if” (1) the fire chief requests a criminal record check;
(2) the records show the candidate is guilty of an offense in (C)(1); and (3)
the person meets the rehabilitation standards in ORC § 737.081(E).
      Subsection E provides: “The appointing authority shall adopt rules in
accordance with Chapter 119 of the Revised Code to implement this section. The
rules shall include rehabilitation standards a person who has been convicted of
or pleaded guilty to an offense listed in division (C)(1) of this section must
meet for the appointing authority to appoint or employ the person as a permanent,
full-time paid firefighter or a volunteer firefighter.”


                                       6
     Nevertheless, Rice was not hired for the 2015 fire recruit

posting because of, as the City explained, his drug convictions

while he was certified as an EMT, Volunteer Firefighter, and

Firefighter I and II. (Doc. 24-2 at 7).

     In 2018, the CFD posted another fire recruit notice. (Doc.

18-6). Rice applied once again for this position and successfully

completed   the   preliminary   examinations   to   be   placed   on   the

eligibility list. (Doc. 18 at 46:13-15). Rice received his improved

rank of 79th out of 715 candidates, with a total score of 87.66.

(Doc. 18-8). Rice’s score placed him in the top 11% of candidates.

(Id.) Despite this improvement, Rice was not selected from the

initial group of those ranked in the top 25%, and he filed a charge

with the EEOC outlining his belief that he was retaliated against

on April 27, 2018. (Doc. 18-11).

     Then on February 27, 2019, Rice received a letter from Burks

advising him that the City’s records showed that his forty-first

birthday was approaching in August, and the next Fire Recruit class

would not begin until October or November 2019. (Doc. 24-10). The

letter directed Rice to Ohio Revised Code § 124.42, which states

“No person shall be eligible to receive an original appointment on

and after the person’s forty-first birthday.” (Id.)

     On August 5, 2019, Rice filed a charge with the Ohio Civil

Rights Commission concerning his disqualification due to his age.

(Doc. 18-11). Rice remained on the eligibility list until he was


                                   7
disqualified because of his age in October 2019. (Doc. 18 at 49:17-

21). Rice appealed his disqualification to the CSC again but was

unsuccessful. (Id. at 50:16-20).

  D. Procedural History

       Rice received his Notice of Right to Sue on December 4, 2018.

(Doc. 1-1). On March 18, 2019, Rice filed a two-count complaint in

this Court, alleging: (1) disparate impact pursuant to the City’s

felony disqualification rule and retaliation for his complaints of

race discrimination and filings with the EEOC pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) et.

seq;   and   (2)    disparate    impact       and   retaliation   under   Ohio’s

corresponding statute, Ohio Revised Code § 4112. (Doc. 1).

       Following discovery, the          parties filed cross-motions for

summary judgment. (Docs.          23, 24).         Rice now moves to re-open

discovery to allow him to depose the City’s attorney, William

Hicks,    and      Assistant     Chief       for    Human   Resources,    Steven

Breitfelder, for the limited purpose of determining whether the

Fire Chief had knowledge of Rice’s EEOC filings. (Doc. 27).

                               Standard of Review

       Summary judgment is proper if “the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

While the Court views the evidence in the light most favorable to

the nonmoving party, the nonmoving party “must come forward with


                                         8
specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

II.   ANALYSIS2

A.    Disparate Impact

      Title VII proscribes “not only overt discrimination but also

practices that are fair in form, but discriminatory in operation.”

Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971). Under Title

VII, Congress required “the removal of artificial, arbitrary, and

unnecessary    barriers    to    employment       when    the   barriers    operate

invidiously    to    discriminate      on   the    basis     of   race    or   other

impermissible classification.”3 Id.

      To establish a disparate impact claim, plaintiffs must prove

that a particular employment practice, while neutral on its face,

produced a significant adverse effect on a protected group to which

the   plaintiff     belongs     that   cannot     be     justified   by    business

necessity. Kovacevich v. Kent State Univ., 224 F.3d 806, 830 (6th

Cir. 2000).




2 To begin, Rice asks the Court to strike the City’s motion for summary judgment
because it failed to file proposed undisputed facts to comply with the
Magistrate Judge’s General Standing Order. (Doc. 26 at 2). This request is
denied because this Court did not order the parties to make such filings, and
the facts from Rice’s proposed undisputed facts are substantially undisputed.
3 Like Rice’s retaliation claim infra, the same standard for disparate impact

is applied through Ohio’s corresponding statutes, permitting this Court to
analyze both under Title VII’s standards. Woods v. FacilitySource, LLC, 640
Fed. App’x 478, 483 (6th Cir. 2016); Braun v. Ultimate Jetcharters, LLC., 828
F.3d 501, 510 (6th Cir. 2016) (citations omitted).


                                        9
      Rice’s complaint alleges that the City’s “sweeping, absolute

disqualification of applicants with felony convictions and non-

marijuana drug-related offenses and its refusal to adopt and apply

rehabilitation standards resulted in an adverse and disparate

impact” on him. (Doc. 1 at ¶ 39).

      The City argues that Rice lacks standing to challenge its

policy, and his disparate impact claim is substantively deficient.

(Docs. 23 at 12-13, 25 at 7-15, and 33 at 2-8).

      a. Rice has standing to               challenge   the    City’s    felony
         disqualification policy

      The initial question here is whether Rice has standing to

challenge the felony disqualification policy after he was excluded

from the hiring pool in 2015 and 2018.4

      To have standing, Rice must “prove that he has suffered a

concrete and particularized injury that is fairly traceable to the

challenged conduct and is likely to be redressed by a favorable

judicial decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992). This is to ensure plaintiffs have a “personal stake

in the outcome of the controversy” and suffer “some real or

threatened injury.” Worth v. Seldin, 422 U.S. 490, 498 (1975).




4 Rice only challenges the policy for the 2015 and 2018 application periods
because that is when he passed all portions of the exam to qualify as a candidate
and had his felony conviction. In 1999, Rice was not hired, even before his
felony conviction. Rice also concedes that he did not pass all portions of the
exam in 2012.


                                       10
     The City argues that Rice lacks standing to challenge its

policy because he was not taken off the eligibility list. (Doc. 23

at 12-13). The City asserts that while it has not adopted rules to

include rehabilitative standards for individuals that have been

convicted of or pled guilty to a felony it:

     has allowed applicants such as Mr. Rice to appeal
     disqualifications and offer evidence of rehabilitation
     to the [CSC]. In Mr. Rice’s case, his appeal and evidence
     of rehabilitation was heard by the [CSC] and granted,
     reinstating him to the eligibility list.

(Doc. 24-2 at 6).

     The focus, therefore, is whether Rice’s successful appeal

abolished his injury in fact. It has not.

     Although Rice was considered for the position after winning

his appeal (and theoretically not taken off the eligibility list),

the lack of the City’s rehabilitative standards is what creates

Rice’s injury in fact.

     According to the City, Rice was not hired during the 2015

application process because he “was charged in December 2004 and

convicted in September 2005 of drug trafficking marijuana and

cocaine   while   certified   as   an    EMT,   Firefighter   I,   Volunteer

Firefighter and Firefighter II.” (Doc. 24-2 at 7). Chief Winston

concedes that he would have considered Rice’s criminal history

when he made the hiring decision. (Doc. 21 at 40:7-11). Chief

Winston further concedes that the CFD is not in compliance with




                                    11
the   required   rehabilitation    standards      required     by   ORC   §

737.081(E). (Id. at 54:8-12).

      Thus, while his successful appeal allowed him to proceed in

the hiring process, Rice was not hired because he has a felony

conviction, and the City does not have rehabilitation standards in

place to consider Rice’s application on an individualized basis.

Therefore, he has standing to bring his disparate impact claim.

      b. Rice cannot meet his burden for his disparate impact claim

      Nevertheless, Rice cannot establish a prima facie case of

disparate impact.

      Plaintiffs establish a prima facie case of disparate impact

by identifying and challenging a specific employment practice, and

then showing an “adverse effect” by offering statistical evidence

“of a kind or degree sufficient to show that the practice in

question caused the” adverse effect in question. Scales v. J.C.

Bradford & Co., 925 F.2d 901, 907 (6th Cir. 1991).

      If a prima facie case is established, then the defendant must

articulate   a   legitimate   business   reason    for   the   employment

practice. Id.; See also 42 U.S.C. § 2000e2(k)(1)(A)(i) (an employer

has the burden to show that the policy is “job related for the

position in question and consistent with business necessity”).

      Finally, if the defendant can establish a business necessity,

then the burden shifts back to the plaintiff to show that there

exists an alternative employment practice that would achieve the


                                  12
same business ends with a less discriminatory impact. Scales, 925

F.2d at 907; see also 42 U.S.C. § 2000e-2(k)(1)(A)(ii), (C).5

          i. Rice’s statistics do not establish a prima facie case
             of disparate impact

      Rice’s prima facie burden requires him to show: (1) a specific

employment practice; and (2) relevant statistical analysis showing

the   employment    practice   adversely   impacts    a    protected   group.

Isabel v. City of Memphis, 404 F.3d 404, 411 (6th Cir. 2005).

      First,    Rice      properly   identified      the    City’s     felony

disqualification policy as the neutral employment practice at

issue that allegedly disproportionally excludes African Americans

from jobs with the CFD. (Doc. 24 at 9).

      Second,      once    a   plaintiff    identifies       an   allegedly

discriminatory hiring practice, the plaintiff will generally prove

causation by offering “statistical evidence of a kind and degree

sufficient to show that the practice in question has caused the

exclusion of applicants for jobs or promotions because of their

membership in a protected group.” Watson v. Fort Worth Bank and

Trust, 487 U.S. 977, 994-95 (1988) (“Once the employment practice

at issue has been identified, causation must be proved”).

      Rice relies on his attorney, not an expert, to establish

causation from his statistical analysis for his disparate impact




5 As is discussed in more detail below, Rice’s has not met his prima facie
burden. Therefore, this Court need not address the burden shift.


                                     13
claim.6 Rice relies broadly on statistics showing that African

Americans are disproportionately impacted more than Caucasians

when it comes to criminal-records-based hiring disqualifications,

and the City concedes this point. (Docs. 24 at 10; 33 at 6). The

issue, the City argues, is this data is irrelevant because Rice

has presented no evidence connecting the national statistics to

the City’s policy. (Doc. 33 at 6).

      To show a connection, Rice considers the total number of

applicants disqualified by the City’s policy between 2003 and 2020.

(Doc. 24 at 11). Since ORC § 737.081 was enacted in 2003 until

2020,   Rice   identified     the   following    seven    people   that    were

qualified after passing the requisite examinations but ultimately

disqualified by the CFD because of the felony disqualification

rule in ORC § 737.081(c)(1):

      (1) Daryl Strom, African American, 2004 Applicant –
        denied employment based on multiple disqualifying
        criteria.
      (2) Daniel Reaver, Caucasian, 2012 Applicant – denied
        employment based on multiple disqualifying criteria.
      (3) Elbert Hunn, African American, 2012 Applicant –
        denied employment based on multiple disqualifying
        criteria.


6 The City argues Rice’s statistical analysis fails because it was presented by
his attorney, not an expert. (Doc. 25 at 11). Rice concedes that he did not
employ an expert, but he argues that it is unnecessary to hire an expert when
lay people can understand the information, and the City can cross-examine its
own witnesses that compiled the data sources used. (Doc. 32 at 5-7). However,
because Rice’s data is incomplete to establish his prima facie case, it was
improper to proceed without an expert. See e.g., Smith v. Allstate Ins. Co.,
No. 5:04-CV-02055, 2005 WL 1540221, at *10 (N.D. Ohio June 30, 2005)
(“plaintiffs’ attempt to prove a disparate impact case based on their attorney’s
statistical analysis must fail at the outset”) (quotations and citations
omitted), aff’d, 195 Fed. App’x 389 (6th Cir. 2006).


                                      14
     (4) Ryan Jordan, African American, 2012 Applicant –
       denied employment based on multiple disqualifying
       criteria.
     (5) Mark Quinn, African American, 2018 Applicant –
       denied employment based on multiple disqualifying
       criteria.
     (6) James Blansford, Caucasian, 2012 Applicant – denied
       employment based on multiple disqualifying criteria.
     (7) Bryan Holliman, African American, 2004 Applicant –
       denied employment based on multiple disqualifying
       criteria.

(Doc.   24-4   at   5).   In   total,   five   African   Americans   and   two

Caucasians were disqualified because of the City’s felony policy.

(Doc. 24 at 11).

     In 2015, Rice provides that 3,241 applicants applied, 786

(24%) being African American, 19 (less than 1%) being American

Indian, 20 (less than 1%) being Asian, 64 (2%) being Hispanic, 140

(4%) being multiple races, 2 (less than 1%) being Native Hawaiian

or Pacific Islander, and 2,210 (68%) being white. (Doc. 24 at 11

n. 8). Of this group, 49 (16%) African American, 1 (less than 1%)

American Indian, 3 (less than 1%) Asian, 2 (less than 1%) Hispanic,

7 (2%) multiple race, and 247 (80%) Caucasian were included on the

final candidate list referred to Chief Winston. (Id. at 12 n. 9).

     In 2018, Rice provides that African Americans comprised 30%

of the applicants and 19% of the final applicants. (Id. at 12 n.

10). Caucasians made up 62% of the applicants for that year, with

76% being part of the final applicants. (Id.) Rice does not provide

similar numbers for any other year.




                                        15
     From these numbers, Rice opines that African Americans are

disparately impacted because only 25% of Caucasians (out of the

68% total applicants and 80% of the final applicants in 2015) were

affected    in   general      by   the   felony      disqualification       policy,

compared to 75% of African Americans generally affected.

     However, it is unclear how this statistical analysis is

reliable and satisfies plaintiff’s initial burden. Huguley v.

General    Motors   Corp.,      52   F.3d      1364,    1370   (6th   Cir.    1995)

(explaining      that   the    plaintiff       has     the   burden   to   produce

statistical      evidence     showing    the    disproportionately         negative

effects of the challenged policy on the protected group). At the

very least, plaintiffs must focus on the disparity between the

appropriate comparator groups. See Connecticut v. Teal, 457 U.S.

440, 451 (1982); Wards Cove Packaging Co. v. Antonio, 490 U.S. 642

U.S. 651 (1989).

     As Rice concedes in his cross-motion for summary judgment,

“for pertinent statistical analysis, the racial stratification of

the Policy’s impact must be compared to the racial stratification

of the hiring pool to which it applied.” (Doc. 24 at 11).

     To do this, Rice looks broadly at statistics between 2003 to

2020, then narrowly at the 2015 and 2018 application period. But

the results seem to vary so substantially that no conclusion of

disparate impact can be drawn because there is a clear disjunct

between data for those qualified to those that were unqualified.


                                         16
      Rice applied to be a fire recruit in 1999, 2012, 2015, and

2018. However, ORC § 737.081 was enacted in 2003. Rice did not

pass all portions of the exam in 2012, where two Caucasians were

disqualified due to the felony disqualification rule, along with

two African American. In 2015, no candidate was disqualified

because of the City’s policy.7 Finally, in 2018, one African

American was disqualified because of the City’s policy.8

      The Sixth Circuit provides the following explanation for

establishing sufficient statistical data:

      A series of Supreme Court cases has provided guidance on
      what statistical data are sufficient to meet the
      plaintiff’s burden of showing disparate impact. In cases
      challenging hiring practices discriminatory to African
      Americans, for example, one compares the percentage of
      African Americans in the job to the percentage of African
      Americans in the total qualified local labor force or,
      if labor force data is unavailable, to the percentage of
      otherwise-qualified African Americans in the applicant
      pool. Wards Cove, 490 U.S at 642. One then contrasts
      this ratio with the corresponding ratio for non-
      protected group members. An EEOC regulation provides, as
      a rule of thumb, that if the percentage selected from
      the pool comprises 80% or less of the percentage selected
      from the non-protected group, a discriminatory effect
      exists. 29 C.F.R. § 1607.4(d).

Phillips v. Cohen, 400 F.3d 388, 399 (6th Cir. 2005) (emphasis

added).

      In Green v. Missouri Pac. R. Co., 523 F.2d 1290, 1294 (8th

Cir. 1975), on which Rice relies, the plaintiff used an expert


7 As discussed above, the CSC overturned the CFD’s initial disqualification of
Rice.
8 Rice was disqualified because of his age. The remaining two African Americans

identified were disqualified in 2004.


                                      17
witness to analyze employment applicants from the defendant’s

corporate headquarters from September 1, 1971, through November 7,

1973. The defendant had a strict policy not to hire applicants

with any criminal record beyond minor traffic offenses. Id. The

Court found that during that specific time frame, 3,282 African

American applicants applied, compared to 5,206 Caucasians. Id. 174

African    Americans    (5.3%)    were       rejected    in   comparison       to   118

Caucasians    (2.23%)     for   the    company’s     policy.     Id.    From    these

numbers,    the   Court   found       that    53   out   of   every    1,000    black

applicants were rejected in comparison to 22 out of every 1,000

Caucasian applicants. Id. at 1294-95.

      Here, unlike Green, it appears Rice is piecemealing different

pools of applicants instead of the total number of qualified

applicants with the total number of disqualified applicants. Yet,

over a period of seventeen years, only five African Americans have

been disqualified by this policy. Unlike the policy in Green that

disqualified      applicants     at    the     outset,    candidates     are        only

disqualified for felony matters in this case after they pass all

three portions of the examinations.

      Still, Rice concludes generally that the disqualification of

75% of African Americans, compared to only 25% of Caucasians,

establishes his prima facie case.9 The issue with this argument is


9 Because Rice was ultimately not disqualified, the plaintiff’s math fails.
Instead of eight applicants being disqualified (six African Americans, including
Rice, and two Caucasians, equaling 75% African American and 25% Caucasian),


                                         18
Rice does not present statistical evidence pertaining to the pool

of qualified applicants (i.e., those who have passed all three

portions of the exam) for the position he sought. See e.g., Mandala

v. NTT Data, Inc., 975 F.3d 202, 211 (2d Cir. 2020) (“[T]he

statistical      analysis    must,       at   the    very   least,   focus    on   the

disparity between appropriate comparator groups. In other words,

the   statistical         analysis       must   reveal      disparities      between

populations that are relevant to the claim the plaintiff seeks to

prove.     For   instance,    it    would     make    little   sense    to   judge   a

hospital’s physician hiring policy by looking at the effect those

polices have on a population of high school graduates; most members

of that group will be ineligible for the job irrespective of the

challenged policy, because they lack a medical degree”).

      Rice’s       statistical       analysis,        therefore,       utilizes      an

incomplete data set. According to the Sixth Circuit,

      [t]he value of statistical proof, however, must be
      evaluated in light of the total circumstances presented
      in a given case . . . and an incomplete or inextensive
      statistical analysis has little probative value . . .
      Likewise, simplistic percentage comparisons based on
      small sample sizes are a basis for concern as to their
      relevancy.

Rowe v. Cleveland Pneumatic Co., 690 F.2d 88, 94 (6th Cir. 1982).

      In    sum,   Rice    has     not    presented     a   statistical      analysis

regarding the racial impact of the City’s felony disqualification


only five African Americans were verified as disqualified because of the City’s
policy (five African Americans and two Caucasians, equaling 71% African
Americans disqualified to 28% Caucasian).


                                          19
policy.10 The Court thus concludes that Rice has failed to establish

a prima facie case of disparate impact discrimination.

      B.    Retaliation

      Next, Rice alleges retaliation under Title VII and Ohio’s

corresponding law against the City. (Doc. 1 at ¶¶ 35-41). To

establish a prima facie case of unlawful retaliation under Title

VII, Rice must show that: “(1) he engaged in activity that Title

VII protects; (2) defendants knew that he engaged in this protected

activity;    (3)    the    defendant      subsequently     took    an       adverse

employment    action      against   the     plaintiff;    and    (4)    a    causal

connection    between      the   protected     activity    and    the       adverse

employment action exists.” Abbott v. Crown Motor Co., 348 F.3d

537, 542 (6th Cir. 2003) (citations omitted).

      If Rice meets this initial burden, then the City must offer

a legitimate, non-retaliatory reason for its actions, and if the

City meets its burden, then Rice must establish that the City’s




10 Rice’s small sample size of seven disqualifications over seventeen years
(only five being African American) also limits the usefulness of the statistics.
See Blair v. Henry Filters, Inc., 505 F.3d 517, 530 n. 12 (6th Cir. 2007)
(concluding that the evidence was “of doubtful relevance” where the sample size
appeared to be very small and the parties did not present statistical analysis
on that data); see also Black v. City of Akron, 831 F.2d 131, 134 (6th Cir.
1987) (finding small sample sizes to be of little value in applying the EEOC’s
80% rule used for disparate impact claims); Garner v. Runyon, 769 F.Supp. 357,
361 (N.D. Al. Apr. 18, 1991) (finding the statistics disqualifying 8 people
because of the defendant’s policy of a “clean” disciplinary record to be
insufficient because “[t]his scant statistical evidence within a very small
universe is not of the kind and degree to demonstrate statistically that the
practice actually caused the exclusion of black applicant”).


                                       20
reason was pretext. Rogers v. Henry Ford Health Sys., 897 F.3d

763, 775 (6th Cir. 2018).

     The City argues that Rice cannot establish elements two and

four of his prima facie case. (Doc. 23 at 18-19). Furthermore, the

City argues that even if Rice could establish a prima facie case

of retaliation, he cannot establish pretext.

     a. Rice’s Motion to Re-Open Discovery

     Before turning to the merits of his retaliation claim, Rice

asks this Court to re-open discovery because the City asserted new

allegations that Chief Winston did not learn about Rice’s EEOC

filings through the normal course. (Doc. 27 at 1). Since Chief

Winston is the only person vested with the final hiring decisions,

this creates an issue of whether Rice can meet the knowledge

element. But, as explained below, there is sufficient evidence for

a jury to conclude that Chief Winston had knowledge of Rice’s

protective activity. Therefore, Rice’s motion will be denied.

     b. Chief Winston’s knowledge of Rice’s EEOC complaints

     As discussed above, the parties contest whether Chief Winston

had knowledge of Rice’s EEOC complaints when he did not hire Rice

as a fire recruit. The City argues that courts should not imply

knowledge to a decisionmaker solely because others within the

entity were aware. (Doc. 25 at 16). That is not the case here.

     Rice does not speculate that Chief Winston might have had

knowledge about the EEOC complaints merely because of his position.


                                21
Instead,   Rice   relies   on   Chief    Winston’s   deposition   testimony

conceding that it is the general practice for the Assistant Chief

of Human Resources Breitfelder to update him verbally (after

talking to the City’s attorney) when a new EEOC complaint is filed.

(Doc. 21 at 47:1-3). In his deposition, Chief Winston stated:

     Q: At what point, did you did you find out that Mr. Rice
     had filed his EEOC claim?

     A: I can’t honestly say that I even recall that. Those
     usually go the Assistant Chief of Human Resources. If he
     said something about it, it would have been in passing
     . . .

     Q: What is the process in general if an EEOC complaint
     gets filed related to the Cincinnati Fire Department?

     A: Usually, whoever is involved in it, you know, the
     city attorneys, whoever has been assigned that works
     with the individual. They will usually work with the
     Human Resources Assistant Chief. And they, in turn, will
     work with whoever the people that are needed, that are
     involved in the charge.

                                        . . .

     Q: What do you do when you find out that there is an
     EEOC complaint?

     A: I guess, normally just have correspondence with the
     attorneys that have been assigned the case under, you
     know, most instances, but our representatives for law is
     our Assistant Chief of Human Resources. So, he’s the one
     that’s going to have most of the discussions. Then he
     would just update or brief me as needed.

(Id. at 44-45, 47) (emphasis added).

     In Mulhall v. Ashcroft, 287 F.3d 543, 551 (6th Cir. 2002),

the Sixth Circuit held that the plaintiff did not present direct

or circumstantial evidence that the defendant knew the plaintiff


                                    22
was listed as a witness on the EEOC complaint when he committed

the adverse employment action. Conversely, the Sixth Circuit has

found   that   circumstantial   evidence   is   sufficient   where   the

defendant was likely aware of the plaintiff’s protected activity.

Allen v. Mich. Dep’t of Corr., 165 F.3d 405, 413 (6th Cir. 1999)

(finding the defendant was aware of the plaintiff’s grievance

because the department supervisor knew his complaints, and he was

the only African American to be returned to his previous position

after he complained).

     Unlike Mulhall, Chief Winston does not affirmatively deny

having knowledge of Rice’s EEOC complaint. Instead, like Allen,

Chief Winston testified that he could have learned about Rice’s

EEOC complaint in passing from Breitfelder because it was normal

to update him about EEOC complaints. (Doc. 21 at 44-45, 47). Chief

Winston even admitted that he was informed by Breitfelder about

all other discrimination complaints filed against the CFD. (Id. at

46:16-20). Therefore, while Chief Winston does not recall when (or

if) he learned about Rice’s protected activity, a reasonable jury

could conclude that Chief Winston knew about it.

     c. Causal connection

     The next question is whether Rice has presented sufficient

facts to establish a causal connection between not being hired and

his complaints to the City.




                                  23
       To establish a causal connection, Rice must “proffer evidence

sufficient to raise the inference that [his] protected activity

was the likely reason for the adverse action.” Upshaw v. Ford Motor

Co., 576 F.3d 576, 588 (6th Cir. 2009). Closeness in time is one

indicator of a causal connection. Little v. BP Exploration & Oil

Co.,   265   F.3d     357,    364-65   (6th       Cir.    2001).    “[B]ut    temporal

proximity, standing alone, is not enough to establish a causal

connection      for   a    retaliation     claim.”       Spengler    v.   Worthington

Cylinders, 615 F.3d 481, 494 (6th Cir. 2010). Plaintiffs must

produce evidence of a retaliatory motive such that a reasonable

juror could conclude that the adverse                     action would not have

occurred but for his engagement in protected activity. Eckerman v.

Tenn. Dept. of Safety, 636 F.3d 202, 209 (6th Cir. 2010).

       Chief Winston testified that he does not take notes or record

how he selects candidates, but he testified that he considers the

following       factors:     (1)    skills     and       “ability    to   pass”     EMT

certification (Doc. 21 at 24:7-17); (2) trust, moral character,

and integrity (Id. at 25:24-26:10); (3) letters of recommendation

(Id. at 62:22-63:5); (4) volunteer work (Id. at 63:7-12); and fire-

service-based education (Id. at 63:23-64:15).

       Based on this criteria in conjunction with his test scores,

Rice   believes       he   should   have     been    selected       because    he   was

previously EMT certified, his letters of recommendations establish

his    trust,    moral,      character,      he    frequently       participated     in


                                          24
volunteer work, and he has an Associate’s Degree in Fire Service

Technology. (Doc. 20-21).

      The City argues that hiring decisions are made over periods

of several months, and Chief Winston’s inability to recall Rice’s

complaints destroys the causal connection. (Doc. 33 at 15-16).

      In this case, Rice has presented sufficient evidence to

establish a reasonable inference of a causal connection. Little,

265 F.3d at 365 (“temporal proximity, when considered with the

other evidence of retaliatory conduct, is sufficient to create a

genuine issue of material fact as to” a causal connection”). The

burden of establishing a prima facie case in a retaliation action

is not onerous, but one easily met. EEOC v. Avery Dennison Corp.,

104 F.3d 858, 861 (6th Cir. 1997).

      The application periods at issue here are 2015 and 2018. As

the evidence shows, Rice was initially disqualified from the 2015

application process on August 4, 2017, after the CFD discovered

his felony conviction in his PQH and background check. (Doc. 19-2

at 1). After Rice was unsuccessful with his pre-appeal, he filed

an EEOC charge on August 9, 2017, alleging the City’s felon

disqualification policy was racial discrimination. (Doc. 19-9).

      On October 5, 2017, the CSC heard Rice’s appeal concerning

his   felony   disqualification.   (Doc.   18   at   43:11-14).   The   CSC

unanimously approved Rice’s request to remain eligible for the

fire recruit position. (Doc. 24-8 at 4). But even after his


                                   25
successful appeal, Rice was not hired for the 2015 posting. (Doc.

24-2 at 7).

     Then in 2018, Rice applied again for a fire recruit position,

and he improved his rank to 79 out of 715 candidates (placing him

in the top 25% of candidates). (Doc. 18 at 46:13-15). Despite this

improvement, Rice was not selected again from the initial group,

and he filed a charge with the EEOC outlining his belief that he

was retaliated against on April 27, 2018. (Doc. 18-11). Chief

Winston also selected at least twenty-three candidates with scores

lower than Rice. (Doc. 20-8). Several months later, Rice received

a letter from Burks advising him that the City’s records showed

that his forty-first birthday was approaching in August, and he

was being disqualified because of his age. (Doc. 24-10).

     These facts show that a reasonable jury could infer a causal

connection between Rice’s appeals and EEOC complaints prompted

Chief Winston to not hire him.

     d. Rice fails to show pretext

     Regardless, Rice’s retaliation claim fails because he cannot

show the City’s non-discriminatory reason is a pretext. The City

offered a legitimate, non-discriminatory justification for hiring

other candidates that better matched Chief Winston’s desire for

candidates with skill, ability to pass EMT certification, and

trustworthiness. (Doc. 25 at 17). Chief Winston testified that

while everyone has weaknesses on their applications, he must


                                 26
determine    whether     a    person’s   weaknesses   will   leave    the   CFD

vulnerable. (Id. at 24:1-6). The City explained that Rice was

ultimately not hired in 2015 because of his 2005 drug trafficking

conviction that occurred after he received his firefighter and EMT

certifications. (Doc. 24-2 at 7).

       To show that this proffered reason was pretext, Rice must

show that the City hired less qualified applicants. Ash v. Tyson

Foods, Inc., 546 U.S. 454, 457-58 (2006). Rice concedes that he

does not know the qualifications of the applicants who ranked lower

than him. (Doc. 50:8-15).

       Because Rice has the burden to establish that he was more

qualified than the individuals selected below him, he must “present

some admissible evidence that would allow the jury to conclude

that   the   selection       of   candidates   contradicts   the   defendants’

purported criteria.” Hopkins v. Canton City Bd. Of Ed., 477 F.

App’x 349, 357 (6th Cir. 2012).

       Chief Winston testified that he believed all candidates on

the eligibility list were equally qualified once he began the

selection process. (Doc. 21 at 21). Nevertheless, Chief Winston’s

hiring decisions require the City to utilize resources to train

all fire candidates he selects. This means to avoid expending funds

on candidates with certain flaws, Chief Winston must determine who

he and the community can rely on when help is needed. Accordingly,

Rice cannot show that Chief Winston’s concern about Rice’s drug


                                         27
trafficking charge after he received his various certifications

was pretext for him complaining about the lack of rehabilitative

standards.

      In sum, since Rice does not offer any evidence to show that

the   City’s     legitimate,   non-discriminatory         justification    is

pretext, he fails to raise a triable issue as to retaliation.

                               CONCLUSIONS

      Thus,    having   reviewed   this   matter,   and   the   Court   being

advised,

      IT IS ORDERED as follows:

  A. The City’s motion for summary judgment, (Doc. 23), be, and is

      hereby, GRANTED.

  B. Rice’s cross-motion for summary judgment, (Doc. 24), be, and

      is hereby, DENIED.

  C. Rice’s motion to re-open discovery, (Doc. 27), be, and is

      hereby, DENIED.

  D. A separate judgment shall enter concurrently herewith.



  This 7th day of May 2021.




                                     28
